Citation Nr: 0420802	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  01-04 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), currently assigned a 50 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1967 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 2000, which granted service connection for PTSD, 
assigned a 30 percent rating for the disability, and denied 
the veteran's application to reopen a claim for service 
connection for a back disability.  In the course of the 
appeal, the rating for PTSD was increased to 50 percent, 
effective January 14, 2000, the effective date of the grant 
of service connection.  In November 2002 he appeared at a 
hearing held at the RO before the undersigned Acting Veterans 
Law Judge (i.e., Travel Board hearing).  In a decision dated 
in June 2003, the Board reopened the claim for service 
connection for a low back disability, and remanded the issue 
of service connection, as well as the rating assigned for 
PTSD, to the RO for additional development.


FINDINGS OF FACT

1.  Low back injuries in service were acute, transitory, and 
unrelated to a chronic low back disability shown after 
service.

2.  Arthritis was first shown many years after service.

3.  PTSD is manifested by some occupational and social 
impairment with reduced reliability and productivity due to 
symptoms including nightmares, sleep disturbance, depression, 
and irritability.  


CONCLUSIONS OF LAW

1.  A low back disability, including arthritis, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1154(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2003).

2.  The criteria for an evaluation in excess of 50 percent 
rating for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

The rating action on appeal in this case was decided in 
October 2000, prior to the November 2000 enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  However, in connection with the 
veteran's claim, the RO undertook sufficient development to 
warrant a grant of service connection for PTSD, and, in March 
2000, informed him of the requirements for new and material 
evidence to reopen his claim for service connection for a 
back disability.  The October 2000 rating decision informed 
the veteran of the reasons his claims were denied, the 
evidence upon which the decision was based, and the relevant 
law and regulations.  In his November 2000 notice of 
disagreement, he referred to additional evidence, which was 
obtained by the RO.  The April 2001 rating decision (granting 
a 50 percent rating for PTSD), the April 2001 statement of 
the case, an RO hearing in June 2001, and an August 2001 
supplemental statement of the case all provided additional 
information regarding the evidence which was considered, the 
relevant law, and the reasons the veteran's claims were 
denied.  The Travel Board hearing in November 2002 included a 
detailed discussion of the type of evidence necessary to 
substantiate his claims, and what the veteran needed to do to 
identify or provide such evidence.  

In a letter dated in February 2003, the Board notified the 
veteran of the information necessary to substantiate his 
claims and of his and VA's respective obligations to obtain 
specified different types of evidence.  In addition, he was 
requested to provide copies of any relevant evidence in his 
possession.  Subsequently, in June 2003, the case was 
remanded to the RO, and all additional evidence obtained in 
connection with the remand and the Board's notification 
letter was considered by the RO.  The January 2004 
supplemental statement of the case also provided information 
regarding the evidence necessary to substantiate his claims, 
his and VA's respective obligations to obtain different types 
of evidence, and the reasons his claims were denied.  VA 
examinations were conducted in November 2003.  In November 
2003, he stated that all of his records were at the VA; these 
records have been obtained.  Moreover, the RO reviewed the 
claim for service connection for a back disability on a de 
novo basis in January 2004, after the Board had reopened the 
claim, and after the foregoing notification and assistance 
had been provided.  

With respect to the rating for PTSD, the notice of 
disagreement was with a favorable decision, granting service 
connection, and the RO in fact increased the rating in the 
course of the appeal.  In view of these factors, the Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied, and that any failure to have fully 
complied with these requirements before the initial October 
2000 rating decision on appeal (prior to the enactment of the 
VCAA) has not resulted in any prejudice to the veteran, in 
either the development or the merits of his claims, and, 
therefore, any such error was harmless.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Veteran. App. 112 (2004); Quartuccio v. Principi, 16 Veteran. 
App. 183 (2002); see also Bernard v. Brown, 4 Veteran. App. 
384 (1993).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining his 
service and post-service medical records as well as 
scheduling VA examinations.  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).

II.  Service connection for a back disability

The veteran contends that he has a low back disability that 
originated in service.  

Service medical records show that in August 1967, two weeks 
after his entrance onto active duty, he received treatment to 
his back.  No further mention of any back complaints is 
contained in the service medical records, including the 
separation examination in July 1970, where the veteran 
responded "no" to a question of whether he had, or had ever 
had, recurrent back pain.  In his initial compensation claim 
received in December 1970, the veteran did not mention a back 
disorder.

On a VA examination of February 1972, the veteran reported 
that he had been employed as a laborer, but had lost work due 
to back trouble.  He said his back hurt at times, and he had 
lost several jobs because he could not do the work.  On 
examination, there was some tenderness over the right lower 
thoracic spine area.   The lumbosacral curve was normal.  
Range of motion and straight leg raising tests were normal.  
X-rays showed a spina bifida and were otherwise normal.  The 
diagnosis was spina bifida in the first sacral segment.

According to a statement from A. Mufti, M.D., received in 
August 1978, he had examined the veteran in July 1978 for 
complaints including back pain.  Physical examination and X-
rays were within normal limits.

On a VA examination in September 1996, the veteran said he 
was a truck driver.  He said that he had injured his back in 
combat.  He said he had been to a chiropractor and had been 
told he had a collapsed disk.  On examination of the spine, 
he appeared to have some discomfort when walking.  There were 
no abnormal curves in the lumbar spine.  He had limitation of 
motion.  X-rays noted a history of a fall out of helicopter.  
X-rays showed a loss of lordosis, anterior spurs at all 
levels, and narrowing of the interpedicular distance of the 
2nd, 3rd and 4th vertebrae.  The impression was that spinal 
stenosis was suspected, with a computerized tomography (CT) 
scan recommended for verification.  The diagnosis was 
degenerative disc disease, lumbar spine.  

In an affidavit dated in April 1999, in connection with the 
veteran's legal dispute with a prior employer, the veteran 
said that he had injured his back in a truck accident in 1988 
(post-service), which he said was diagnosed as a permanent 
lower lumbar sprain.  

In April 2000, the veteran underwent a VA examination.  He 
said that he worked 30 to 40 hours a week as a truck driver, 
but did not load or unload trucks because of physical 
problems.  He described problems with his lumbosacral spine, 
with limited lifting.  On range of motion testing, his 
flexion was full, extension was limited to 5 degrees, left 
abduction was to 15 degrees, and right abduction wast o 20 
degrees.  Examination was otherwise normal.  The pertinent 
diagnosis as degenerative joint disease of the lumbosacral 
spine.  X-rays showed a normal lumbar spine, and it was noted 
that if there was a clinical concern for spinal stenosis, a 
CT scan may be of benefit.  

VA outpatient treatment records show that in December 2000, 
the veteran complained of some low back trouble.  In January 
2001, he said he was off work due to a truck accident.  In 
February 2001, X-rays of the spine were noted to be 
suspicious for stenosis in the lumbar area, and he was 
referred for a magnetic resonance imaging (MRI) scan.  The 
MRI scan, conducted in April 2001, disclosed no evidence of 
central canal stenosis.  There was multi-level minimal to 
mild disc bulging, and probable hypertrophic spurring at the 
level of T5-6.

At his Travel Board hearing in November 2002, the veteran 
said that he had initially injured his back during regular 
basic training.  The second time, he had fallen out of a 
helicopter, about 40 feet.  The third time, he was on night 
maneuvers, and fell over a hill in the dark.  He said he went 
to sick call, and they said they couldn't find anything. 

On a VA examination in November 2003, the examiner reviewed 
the claims file.  He summarized the evidence, as well as the 
veteran's description of the three injuries he said he 
sustained to the back in service-the injury in basic 
training, the fall from the helicopter, and the fall down a 
steep slope while on foot patrol.  He said he did not seek 
medical care and the pain abated over the next several days 
following each incident.  He also related several injuries to 
his low back subsequent to service, including a fall off the 
back of his truck about 10 feet, and an incident in 1988 when 
he slipped on ice and fell forward and was struck on the back 
by a concrete chute he had been carrying on his shoulder.  He 
also described three motor vehicle accidents.  

On examination of the lumbar spine, there was minimal 
tenderness over the L5/S1 interspace.  Range of motion 
studies showed 90 degrees of flexion, noted to be normal.  He 
had 5 degrees of extension, 30 degrees of side bending, and 
35 degrees of rotation, all with pain at the terminus of 
motion.  A magnetic resonance imaging (MRI) scan of the 
lumbar spine in February 2002 showed probable hypertrophic 
spurring  at T5-6 and minimal to mild disc bulge at T11-12.  
The diagnosis was chronic low back pain.  The examiner 
observed that accepting the veteran's statements regarding 
his back injuries as true, it was noteworthy that he had no 
complaint of recurrent back pain on release from service.  He 
described the episodes in service as self-limited and 
resolving without treatment.  Following discharge, he worked 
in physically demanding capacities including construction and 
truck driving, and he also sustained numerous injuries to his 
back after service.  X-rays and MRI findings did not 
demonstrate evidence of significant remote trauma, or acute 
trauma.  These circumstances suggested an intervening event 
was responsible for his recurrent back pain.  

The examiner concluded that there was a "0%" percent 
medical probability that his current back pain was causally 
related to service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The combat 
provisions of 38 U.S.C.A. § 1154(b) do not create a statutory 
presumption that a combat veteran's claimed disability is 
service-connected, but it is an evidentiary mechanism which 
lightens the burden of a veteran who seeks service connection 
based on disability alleged to be related to combat.  If a 
combat veteran presents satisfactory lay or other evidence of 
service incurrence or aggravation of a disease or injury, 
which is consistent with the circumstances or hardships of 
his service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government to 
disprove service incurrence or aggravation by clear and 
convincing evidence.  In determining if there is such clear 
and convincing evidence, all evidence should be considered 
including availability of medical records, the nature and 
course of a disease or disability, the amount of time that 
has elapsed since service before there is a complaint of the 
condition, and any other relevant factors.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000); Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).

Although the veteran was seen in service on one occasion for 
low back pain, this resolved without residual disability.  At 
the time of the examination in 2003, it is indicated that the 
veteran three back injuries sustained in service had resolved 
without residual disability.  This is corroborated by the 
veteran's report that he did not have recurrent back pain on 
separation examination.  

Subsequent to service, on a VA examination in 1972, the 
veteran said he had some pain in his back.  Significantly, 
however, he did not relate the onset of his back pain to 
service.  As noted by the VA examiner, he worked in 
physically demanding jobs, and sustained additional injuries 
during the succeeding years.  The examiner concluded that 
there was a zero percent chance that the current back 
disability had its origin in service, accepting as true the 
injuries described by the veteran.  

The Board is prohibited from making conclusions based on its 
own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Similarly, the veteran, as a layman, is not 
competent to offer an opinion of medical causation.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Thus, 
particularly in view of the contemporaneous records, 
intercurrent injuries, and the VA opinion in November 2003, 
there is clear and convincing negative evidence against the 
veteran's claim.  While the veteran may have injured his back 
in service, the Board finds that the clear and overwhelming 
preponderance of the evidence clearly finds that the current 
back disorder is not related to the veteran's military 
service. 

III.  Higher rating for PTSD

On a VA psychiatric examination in April 2000, the veteran 
said that he stayed depressed all the time, despite 
medication.  He said he angered easily with various 
situations.  He said he had become depressed when he lost a 
job he had had for 13 years, because he was ill.  He said he 
had panic attacks, and was afraid to be by himself.  He had 
never had suicidal thoughts but occasionally had homicidal 
impulses.  He had a very close relationship with his wife.  
He said he had no nightmares or flashbacks, except one 
recurring flashbacks.  He had no hallucinations, and was 
oriented.  The examiner thought he suffered from mild PTSD, 
which he tended to play down.  The diagnostic impression was 
mild PTSD, dysthymia, chronic depression, panic attacks about 
once a month.  The precipitating event for the visit was 
noted to be the fact that he felt he was not getting 
compensated enough for his wartime experiences.  The Global 
Assessment of Functioning (GAF) was 60.  

The veteran was examined in January 2001, without review of 
the claims file.  He reported a history of childhood physical 
and sexual abuse.  He described numerous combat experiences.  
He currently worked for a trucking company.  He had been 
married for 30 years, but his wife was currently terminally 
ill.  He said he slept very poorly and had nightmares about 
the war.  He had had a few flashbacks.  He felt depressed 
much of the time, which he attributed to his childhood abuse, 
his wife's terminal illness, and his Vietnam service.  On 
mental status examination, he was very interested in talking 
about his experiences.  There was no evidence of psychotic 
thought, mood, or perceptual disorder.  He was very depressed 
but not suicidal.  He was alert and oriented, and his memory 
was intact.  He was not homicidal.  He seemed to have a lot 
of shame and guilt about his experiences.  Judgment and 
insight were fair.  The diagnosis was PTSD, with severe 
stressors consisting of childhood experiences and combat 
experiences.  His GAF was in the serious symptoms range, from 
41 to 43.  The examiner explained that he really had no 
friends, and had a difficult time controlling his temper, and 
he was considerably impaired in his social and occupational 
functioning as a result.  The examiner estimated that at 
least 75 percent of the current psychiatric problems were due 
to Vietnam stressors, and 25 percent or less due to childhood 
abuse.  

VA outpatient treatment records dated from 2000 to 2003 show 
the veteran was prescribed medication for depression.  In May 
2001, he underwent a psychology consult.  He reported that 
his wife had recently died of lung cancer.  Most of the 
session was spent discussing his recent loss, as well as 
childhood trauma.  He described incidents of childhood sexual 
abuse and abandonment.  He wept when talking about his wife 
and her illness and death.  He said he had had problems with 
depression even before the illness and death of his wife.  He 
also described Vietnam incidents, and said he still had 
trouble with these.  The diagnoses were depression and 
bereavement.  Subsequent sessions in may and June 2001 dealt 
with his childhood issues.  He was seen again in March 2002, 
reporting childhood trauma and Vietnam combat stressors.  He 
said he had insomnia, concentration problems, pessimism, and 
hopelessness.  

At his travel Board hearing in November 2002, the veteran 
described avoidant behavior.  He said that he did not want to 
deal with anything or anyone, sat around and slept a lot, and 
could not get interested in anything.  He also described some 
violent episodes.  He said that he had lost a trucking 
contract because he had gotten six tickets in a year, which 
he attributed to an inability to focus, corroborated by a 
friend of his who was a witness at the hearing.  

VA mental hygiene records dated from November 2002 to April 
2003 show that the veteran said he was unemployed due to 
speeding tickets.  He said that this was due to poor 
concentration, irritability, and anger about various events 
including childhood abuse and the death of his wife.  The 
diagnosis was bipolar affective disorder with PTSD, homicidal 
ideation, and obsessive thoughts.  His medication was 
adjusted, and in March 2003, his depression was noted to have 
improved.  In April 2003, the psychiatrist diagnosed mixed 
personality disorder, history of PTSD, dysthymia, and 
"compensation issues - seeking 100% (has 90%)."  Records 
dated in October and November 2003 show he was provided 
medication for depression.

A VA PTSD examination in November 2003 noted that the 
examiner had reviewed the claims file.  The veteran said that 
he had never been involved in a formal PTSD program.  The 
veteran said he still had memories of when he was in Vietnam.  
The veteran said he had not worked since May 2003 which he 
attributed to symptoms of diabetes mellitus, including 
fatigue, and stress over the death of his wife.  He did not 
attribute his unemployment to PTSD. The veteran reported some 
symptoms of PTSD, which he reported as being quite mild at 
the present time.  He reported infrequent nightmares.  He 
denied any significant problems in regards to severe 
depression or anxiety.  He reported no significant degree of 
flashbacks or avoidant behavior.  He reported some restless 
sleep.  He reported some episodes of irritability and 
outbursts of anger which he attributed to his situation with 
his live-in girlfriend.  His concentration appeared 
reasonably good.  He reported meaningful interpersonal 
relationships.  He reported some feelings of depression in 
relation to the grief surrounding the death of his wife.  

It was felt that his current level of depression and 
irritability were secondary to his continued grief issues and 
discord dealing with his current live-in girlfriend.  His 
reason for current unemployment was not felt to be related to 
PTSD.  He said that his primary reason for not maintaining 
further employment was due to diabetes mellitus, lack of 
energy, and the stress over his wife's death.  He reported 
that he was doing so much better on medication that he only 
had to see his doctor on an as needed basis.  The examiner 
diagnosed PTSD, alcohol abuse, reportedly in full remission, 
and personality disorder, not otherwise specified.  The GAF 
was currently 70, with the highest in the past year having 
been 65, due to PTSD.  The examiner concluded that his 
irritability was due to his personality disorder combined 
with his grief over the death of his wife and the situational 
stressors in dealing with his current girlfriend.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R.  Part 4.  

PTSD warrants a 50 percent rating when it results in 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumulatory, or stereotyped speech; panic 
attacks more frequently than once per week; difficulty in 
understanding complex commands; impairment of short and long- 
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Code 9411.

A 70 percent rating is assigned when the condition produces 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when the condition results 
in total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 
Vet.App. 436 (2002)

The veteran's symptoms of PTSD do not produce occupational 
and social impairment in excess of that contemplated by the 
50 percent rating currently in effect.  For example, both the 
April 2000 and November 2003 VA examinations did not disclose 
any symptoms listed in the criteria for a 70 percent rating 
attributable to PTSD.  

The January 2001 examiner noted that the veteran had no 
friends, and had difficulty controlling his temper, with 
resulting severe social and occupational impairment.  
However, the remainder of the records do not support findings 
of service-related PTSD of this severity.  These records show 
the co-existence of unrelated psychiatric disabilities, 
including bereavement, PTSD due to childhood trauma, and a 
personality disorder.  One of the purposes of the VA 
examination in November 2003 was to isolate the symptoms due 
to service-connected disability, and the examiner determined 
that his current level of irritability and depression were 
due to unrelated causes.  The outpatient treatment records, 
which show the veteran primarily concerned with issues 
involving his childhood and the illness and death of his 
wife, tend to support this assessment.  The symptoms as a 
whole, including symptoms such as occasional flashbacks, 
nightmares, and avoidant behavior, not listed in the rating 
criteria, are commensurate with no more than a 50 percent 
rating.  

Moreover, there have been no periods of time, since the 
effective date of service connection, during which PTSD has 
been more than 50 percent disabling, and thus higher "staged 
ratings" are not warranted.  Fenderson v. West, 12 Vet.App. 
119 (1999).  In this regard, even the January 2001 
examination, which showed serious symptoms, no friends, 
difficulty with temper, and considerable social and 
occupational functioning, does not clearly show 
manifestations warranting a higher evaluation.  Further, the 
examiner opined that part of the disability (25 percent or 
less) was due to unrelated causes.  To the extent that 
examination reflected a more serious impairment, when 
considered in the context of the medical evidence dated both 
before and after this examination, the findings on this 
examination represent a difference of opinion, by an examiner 
who did not have access to any other records, rather than a 
true increase in severity.   

This determination is also supported by the psychiatric 
evaluation which assigned a GAF score of 60.  The U.S. Court 
of Appeals for Veterans Claims (Court) has addressed the 
significance of GAF scores.  See, i.e., Richards v. Brown, 
9 Vet. App. 266, 267-8 (1996) (where the GAF was 50 and said 
to be reflective of a serious impairment under the diagnostic 
criteria).  A GAF score of 60 reflects moderate symptoms 
associated with PTSD.  This is consistent with the outpatient 
treatment records, which reflect no more than a moderate 
disability associated with PTSD. The veteran's own statements 
support this conclusion.  The references to PTSD in his 
records reflect almost precisely the requirements of a 50 
percent evaluation including, but not limited to, disturbance 
of motivation and mood, difficulties in establishing and 
maintaining effective social relationships, and moderate to 
mild depression.  The veteran's own complaints do not include 
such symptoms as suicidal ideation, obsessive rituals, 
intermittent illogical speech, near continuous panic or 
depression, spatial disorientation, neglect of personal 
appearance and hygiene, and an inability to establish and 
maintain effective relationships, the criteria for a 70 
percent rating.  Compelling evidence in support of the 
determination that the veteran does not warrant a 70 percent 
evaluation for his PTSD is his own statements.  He does not 
report such symptoms as suicidal ideation, illogical speech, 
near continuous panic or depression, or neglect of personal 
appearance.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2002).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards." Id.

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper. See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
The RO found that referral for extraschedular consideration 
was not warranted in this case, and the Board agrees.

First, the schedular evaluation in this case is not 
inadequate.  Higher schedular ratings are provided for the 
veteran's PTSD, but the evidence does not show that 
comparable manifestations to the criteria for a rating in 
excess of 50 percent are present, as discussed above.  
Second, the Board finds no evidence of an exceptional 
disability as manifested by related factors such as marked 
interference with employment or frequent hospitalizations.  
Under the general formula for rating mental disorders, 
occupational impairment is the single most important factor 
in determining the schedular evaluation to be assigned.  See 
38 C.F.R. §§ 4.126, 4.130.  

The veteran is in receipt of a total disability rating based 
on individual unemployability (TDIU rating), due primarily to 
symptoms of peripheral neuropathy, associated with diabetes 
mellitus.  The veteran claims that he suffers from a lack of 
concentration due to PTSD which affected his job, but the 
evidence, including the majority of the veteran's statements, 
shows that effect of the veteran's disability on his 
employment, is encompassed by the schedular criteria for the 
50 percent rating.  It is not shown by the evidence that the 
veteran has ever required hospitalization for his PTSD.  
Hence, he does not have an exceptional disability as 
manifested by marked interference with employment or frequent 
hospitalizations, and the disability is appropriately rated 
under the schedular criteria.

As the preponderance of the evidence is against the claim for 
a higher rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  




ORDER

An evaluation in excess of 50 percent for PTSD is denied. 

Service connection for a low back disability is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



